DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 6, 10, 17,  19-23 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6, 10, 17,  19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi (PG pub 20100001636) and in view of Yabunouchi (PG Pub 20110278551), herein after as Yabunouchi II and Kato (PG pub 20120248426)
Regarding claim 1, 6, 10, 17, 19-20, Yabunouchi teaches LED device comprising compound:

    PNG
    media_image1.png
    505
    370
    media_image1.png
    Greyscale
 
Yabunouchi teaches the compound where Nitrogen is attached to the third location as set forth above, but Yabunouchi does not teach nitrogen is attached at a location (1st location) as below.


    PNG
    media_image2.png
    208
    511
    media_image2.png
    Greyscale

Where N is attached to either the first, second, third, fourth location.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of nitrogen of Yabunouchi to be on the first location since Yabunouchi teaches nitrogen compound either attached to the 1st or third location which is used as alternatively location and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. A substitution of know equivalent structures is generally recognized as being within the level of ordinary skill in the art.
Yabunouchi teaches the Ar4 being a substituted or unsubstituted arylene group having the number of carbon atoms of 6 to 50 forming the aromatic ring [para 25] but Yabunouchi does not teach the Ar4 is a single bond.
Yabunouchi II teaches a compound comprising 
    PNG
    media_image3.png
    99
    372
    media_image3.png
    Greyscale
 where the Ar2 would be 
    PNG
    media_image4.png
    179
    344
    media_image4.png
    Greyscale
 and L1 is single bond, or a substituted or unsubstituted arylene group having 6 to 50 ring carbon atoms [para 45]

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ar4 of Yabunouchi to be a single bond since Yabunouchi teaches single bond or a substituted or unsubstituted arylene group having the number of carbon atoms of 6 to 50 forming the aromatic ring which is used as alternatively  material and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. A substitution of know equivalent structures is generally recognized as being within the level of ordinary skill in the art.
modified Yabunouchi teaches 
    PNG
    media_image5.png
    108
    157
    media_image5.png
    Greyscale
as set forth above, but modified Yabunouchi does not teach 
    PNG
    media_image6.png
    137
    175
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    162
    410
    media_image7.png
    Greyscale
where Lb  is single bond X can be CR3R4 where R3 and R4 can be a each independently represent an alkyl group having 1 to 15 carbon atoms, or a substituted or unsubstituted aryl group having 6 to 25 ring carbon atoms. It means Kato teaches 
    PNG
    media_image6.png
    137
    175
    media_image6.png
    Greyscale
and 
    PNG
    media_image5.png
    108
    157
    media_image5.png
    Greyscale
 being used as an equivalent alternative material [para 19-24]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify 
    PNG
    media_image5.png
    108
    157
    media_image5.png
    Greyscale
of modified Yabunouchi to be 
    PNG
    media_image6.png
    137
    175
    media_image6.png
    Greyscale
since Kato teaches 
    PNG
    media_image6.png
    137
    175
    media_image6.png
    Greyscale
 or 
    PNG
    media_image5.png
    108
    157
    media_image5.png
    Greyscale
which is used as alternatively compound and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. A substitution of know equivalent structures is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 21-23, modified Yabunouchi teaches the organic El device comprising anode, cathode and an organic thin film layer between the anode and the cathode, wherein the organic thin film layer comprises a light emitting layer and at least one layer of the organic thin film layer comprises the compound as in claim 1 and the organic thin film layer (hole transporting layer) between the anode and light emitting layer [abstract para 19, Yabunouchi].

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
It is improper to combine Yabunouchi with Yabunouchi II
The examiner respectfully disagrees. Yabunouchi teaches the Ar4 being a substituted or unsubstituted arylene group having the number of carbon atoms of 6 to 50 forming the aromatic ring [para 25] and Yabunouchi is not limited the Ar4 just only this option. Yabunouchi II teaches the L being a substituted or unsubstituted arylene group having the number of carbon atoms of 6 to 50 forming the aromatic ring or single bond. Thus, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ar4 of Yabunouchi to 
Modified Yabunouchi does not teach the claimed Ar2


    PNG
    media_image8.png
    639
    699
    media_image8.png
    Greyscale

Kato does not teaches the 
    PNG
    media_image6.png
    137
    175
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    162
    410
    media_image7.png
    Greyscale
where Lb  is single bond X can be CR3R4 where R3 and R4 can be a each independently represent an alkyl group having 1 to 15 carbon atoms, or a substituted or unsubstituted aryl group having 6 to 25 ring carbon atoms. It means Kato teaches 
    PNG
    media_image6.png
    137
    175
    media_image6.png
    Greyscale
and 
    PNG
    media_image5.png
    108
    157
    media_image5.png
    Greyscale
 being used as an equivalent alternative material. It is noted that the examiner used PG Pub as the rejected references, not the JP one.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726